Judgment and order reversed on the facts and a new trial granted, with costs to appellants to abide the event, on the ground that the finding of the jury that appellants through their engineer were guilty of negligence is against the weight of the evidence. All concur, except Harris, J., who dissents and votes for affirmance. (The judgment is for plaintiff in an action for damages for personal injuries under the Federal Employers’ Liability Act. The order denies defendants’ motion for a new trial.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.